Exhibit 10.17

TE Connectivity Ltd.
2007 Stock and Incentive Plan

Terms and Conditions

of

Performance Stock Unit Award

< XXXX >

PERFORMANCE STOCK UNIT AWARD made as of [XXXX] (the “Grant Date”).

1.Grant of Award. TE Connectivity Ltd. (the “Company”) has granted you [XXX]
Performance Stock Units (the “Target Award”), subject to the provisions of this
Award Agreement, including the performance metrics set forth in Appendix A
attached hereto and any special terms and conditions for your country as set
forth in Appendix B attached hereto. The Company will hold the Performance Stock
Units in a bookkeeping account on your behalf until they become payable or are
forfeited or cancelled.

2.Payment Amount. Each Performance Stock Unit represents one (1) share of common
stock of the Company (a “Share”).

3.Form of Payment. Vested Performance Stock Units will be settled solely in
Shares, subject to Section 16 herein and any special terms and conditions set
forth in Appendix B.

4.Performance Stock Units/Dividends. Performance Stock Units are a promise to
deliver Shares upon a specified delivery date, provided that certain vesting and
performance requirements are met, as described in this Award Agreement and
Appendix A. For each Performance Stock Unit that is unvested (based on the
Target Award), you will be credited with a Dividend Equivalent Unit (“DEU”) for
any cash or stock dividends distributed by the Company on its Shares. DEUs will
be calculated at the same dividend rate paid to other holders of Shares. The
number of DEUs to be credited to your account upon payment of a dividend will be
equal to the quotient produced by dividing the cash value of the dividend earned
on the Target Award number of Performance Stock Units by the fair market value
of the Shares, defined as the closing price per Share as quoted on the New York
Stock Exchange (the “NYSE”) on the date the dividend is paid. DEUs will vest and
be delivered to you in the form of Shares in accordance with the vesting and
payment schedules applicable to the underlying Performance Stock Units, and
proportional to the actual number of Performance Stock Units that are earned and
vested. Thus, the number of Shares delivered in conjunction with the DEUs
credited to your Performance Stock Unit Award may be adjusted (upward or
downward) to reflect the actual number of Performance Stock Units that are
earned and vested.

5.Time of Delivery. Except as otherwise provided for in this Award Agreement,
Shares issuable upon vesting of the Performance Stock Units and DEUs will be
delivered to you

1

--------------------------------------------------------------------------------

in whole Shares rounding down for any fractional Shares as soon as is
administratively feasible following the delivery date specified in Section 6
below, except as otherwise set forth in Section 24.

6.Normal Vesting. Subject to the attainment of the performance metrics described
in Appendix A and your continued employment other than as set forth in Sections
8, 9, 10 or 11 below, your Performance Stock Unit Award will vest on the later
of (a) the third anniversary of the Grant Date or (b) the “Certification Date”
(as defined in Appendix A) for the performance results of the “Performance
Cycle” (as defined in Appendix A). Except as provided in paragraphs 8, 9, 10 and
11 below, the delivery date of the Shares will be after the November 30th
following the end of the Performance Cycle, but in any case, no earlier than the
Certification Date following the close of the Performance Cycle and no later
than 90 days after such November 30th. The value of the Shares issued at vesting
will be the average of the high and low per Share price as reported on the NYSE
on the date of vesting.

7.Termination of Employment. Any Performance Stock Units and DEUs that have not
vested as of your Termination of Employment, other than as set forth under
Sections 8, 9, 10 and 11 herein, will immediately be forfeited, and your rights
with respect to those Performance Stock Units and DEUs will end.

8.Death or Disability. If your Termination of Employment is a result of your
death or Disability, your Performance Stock Unit Award will vest in full at 100%
of the original target shares granted to you. Such vested Performance Stock
Units and DEUs will be delivered to you as soon as administratively feasible
following the date of Death or Disability event, but in no case after the later
of the end of the calendar year in which the death or Disability occurs or two
and a half months following the death or disability date. If you are deceased,
the payment of your vested Performance Stock Units, consistent with the delivery
timing described in the preceding sentence, will be made to your estate after
the Committee or its designee has determined that the payee is the duly
appointed executor or administrator of your estate.

9.Retirement Eligible. If, at the time of your Termination of Employment, you
have attained age 55 and have completed at least five years of service, provided
that the sum of your age and years of service with the Company is 65 or higher,
your Performance Stock Unit Award will continue to vest under the terms and
conditions hereunder following your Termination of Employment to the same extent
you would have vested had you not had a Termination of Employment, provided that
(i) you continue to satisfy all other applicable conditions as may be
established by the Committee on or prior to the date of your Termination of
Employment with respect to such continued vesting, (ii) you have performed
satisfactorily, as determined in the sole discretion of your manager, (iii) you
are not terminated for Cause, and (iv) if your Termination of Employment is due
to your voluntary Retirement, you shall have provided written notice to the
Company of your Retirement at least six months (or one year in the case of a
Band 0, Band 1 or Band 2 Employee) prior to your Retirement. Shares issuable for
any portion of your Performance Stock Unit Award and DEUs that vest pursuant to
this Section 9 will be delivered to you pursuant to Section 6.

Notwithstanding the foregoing, if the Company receives an opinion of counsel
that there has been a legal judgment and/or legal development in your
jurisdiction that likely would result

2

--------------------------------------------------------------------------------

in the favorable retirement treatment, which otherwise would apply to the
Performance Stock Units pursuant to this Section 9, being deemed unlawful and/or
discriminatory, then the Company will not apply the favorable retirement
treatment at the time of your Termination of Employment and the Performance
Stock Units will be treated as they would under the rules that otherwise would
have applied as if your Termination of Employment did not qualify as a
retirement pursuant to this Section 9.

10.Change in Control. Except as may be otherwise provided by the Committee, if
your Termination of Employment occurs after a Change in Control, as defined in
the Plan, your Performance Stock Unit Award (or any other form of equity award
or compensation that replaces your Performance Stock Unit Award as a result of
the Change in Control) will immediately become fully vested at the Target Award,
provided that:

(a) your employment is terminated by the Company or, if different, the
Subsidiary employing you (the “Employer”) for any reason other than Cause,
Disability or death in the twelve (12)-month period following the Change in
Control; or

(b) you terminate your employment with the Company or the Employer after one of
the following events within the twelve (12)-month period following the Change in
Control:

i.the Company or the Employer (1) assigns or causes to be assigned to you duties
inconsistent in any material respect with your position as in effect immediately
prior to the Change in Control; (2) makes or causes to be made any material
adverse change in your position, authority, duties or responsibilities; or (3)
takes or causes to be taken any other action which, in your reasonable judgment,
would cause you to violate your ethical or professional obligations (after
written notice of such judgment has been provided by you to the Company or the
Employer and the Company or the Employer has been given a 15-day period within
which to cure such action); or



ii.the Company or the Employer, without your consent, (1) requires you to
relocate to a principal place of employment more than fifty (50) miles from your
existing place of employment; or (2) materially reduces your base salary, annual
bonus, or retirement, welfare, stock incentive, perquisite (if any) and other
benefits taken as a whole (collectively, a “Change in Control Termination”);



provided, however, that none of the events described in this sentence shall
constitute a Change in Control Termination unless and until (w) you first notify
the Company in writing describing in reasonable detail the condition which
constitutes a Change in Control Termination within ninety (90) days of its
occurrence, (x) the Company fails to cure such condition within thirty (30) days
after the Company’s receipt of such written notice, (y) notwithstanding such
efforts, the condition continues to exist, and (z) you terminate employment
within sixty (60) days after the end of such thirty (30)-day cure period.

If you meet the requirements described in the previous sentences, your
Performance Stock Unit Award will vest in full at 100% of your Target Award (or
any other equity or compensation award granted in replacement of your
Performance Stock Unit Award as a result of the Change

3

--------------------------------------------------------------------------------

in Control, as applicable). Such vested Performance Stock Units (or other equity
or compensation award granted in replacement of your Performance Stock Unit
Award as a result of the Change in Control, as applicable) will be delivered as
soon as administratively practicable after your Change in Control Termination.



11.Termination of Employment as a Result of a Divestiture or Outsourcing. If the
business in which you are employed is being separated from the Company as a
result of a Disposition of Assets, Disposition of a Subsidiary or an Outsourcing
Agreement, and, as of the closing date of the applicable transaction you are
designated in the transaction documents (either individually or by
classification) as a business employee (or similar designation) who will be
terminating employment with the Company or a Subsidiary either because (i) you
will remain with the separated business after the transaction or be transferred
to the employment of the buyer or Outsourcing Agent as a result of the
transaction, or (ii) you will not be offered continued employment by the Company
or a Subsidiary, buyer or Outsourcing Agent after the close of the transaction,
then (a) your Performance Stock Unit Award will vest pro rata (standard rounding
to the nearest Unit, in full-month increments) on the closing date based on (i)
the number of whole months from the first day of the Performance Cycle through
the closing date of the applicable transaction divided by thirty-six (36), times
(ii) the Target Award number of Performance Stock Units and (b) any remaining
Performance Stock Units will be forfeited. In the case of a Divestiture through
a Disposition of Assets or an Outsourcing Agreement for participants who have
not reached Retirement eligibility (as described in paragraph 9. above) as of
the close of the Disposition of Assets or the Outsourcing Agreement date, such
vested Performance Stock Units will be delivered as soon as administratively
practicable following the close of the Divestiture. In no event will such vested
shares be delivered after the later of the end of the calendar year in which the
Divestiture takes place or the date that is two and a half months after the
Divestiture closing date. In the case of a Divestiture through a Disposition of
Assets or an Outsourcing Agreement for participants who have reached Retirement
eligibility (as described in paragraph 9. above) as of the close Disposition of
Assets or the Outsourcing Agreement date, such vested Performance Stock Units
will be delivered after the November 30th following the end of the Performance
Cycle, but in any case, no earlier than the Certification Date for the
performance results for the Performance Cycle and no later than 90 days after
such November 30th. In the case of a Divestiture through a Disposition of a
Subsidiary, the vested Performance Stock Units will be delivered as soon as
administratively practicable following the close of the Divestiture. In no event
will such vested shares be delivered after the later of the end of the calendar
year in which the Divestiture takes place or the date that is two and a half
months after the Divestiture closing date. If you become entitled to the
pro-rated vesting described in this Section 11, you will not be entitled to any
further vesting in your Performance Stock Unit Award unless you are transferred
to employment with the Company in a position outside of the business that is
being separated from the Company (with the intent of continued employment with
the Company outside of the separated business) after the closing date of the
applicable transaction, but prior to your Termination of Employment as a result
of the Disposition of Assets, Disposition of a Subsidiary or an Outsourcing
Agreement.

Notwithstanding the foregoing, you will not be eligible for such pro-rata
vesting if, (i) your Termination of Employment occurs on or prior to the closing
date of such Disposition of Assets or Disposition of a Subsidiary, as
applicable, or on such later date as is specifically provided in the applicable
transaction agreement or related agreements, or on the effective date

4

--------------------------------------------------------------------------------

of such Outsourcing Agreement applicable to you (the “Applicable Employment
Date”), and (ii) you are offered Comparable Employment with the buyer, successor
company or outsourcing agent, as applicable, but do not commence such employment
on the Applicable Employment Date.

For the purposes of this Section 11, (a) “Comparable Employment” shall mean
employment at a base salary rate and bonus target that is at least equal to the
base salary rate and bonus target in effect immediately prior to your
Termination of Employment and at a location that is no more than fifty (50)
miles from your existing place of employment; (b) “Disposition of Assets” shall
mean the disposition by the Company or a Subsidiary of all or a portion of the
assets used by the Company or Subsidiary in a trade or business to an unrelated
corporation or entity; (c) “Disposition of a Subsidiary” shall mean the
disposition by the Company or a Subsidiary of its interest in a subsidiary or
controlled entity to an unrelated individual or entity, provided that such
subsidiary or entity ceases to be an affiliated company as a result of such
disposition; and (d) “Outsourcing Agreement” shall mean a written agreement
between the Company or a Subsidiary and an unrelated third party (“Outsourcing
Agent”) pursuant to which the Company transfers the performance of services
previously performed by employees of the Company or Subsidiary to the
Outsourcing Agent, and the Outsourcing Agreement includes an obligation of the
Outsourcing Agent to offer employment to any employee whose employment is being
terminated as a result of or in connection with said Outsourcing Agreement.

12.Responsibility for Taxes. Regardless of any action the Company or the
Employer takes with respect to any or all income tax, social insurance, payroll
tax, payment on account or other tax-related items related to your participation
in the Plan and legally applicable to you (“Tax-Related Items”), by accepting
the Award, you acknowledge that the ultimate liability for all Tax-Related Items
is and remains your responsibility and may exceed the amount actually withheld
by the Company or the Employer. You further acknowledge that the Company and/or
the Employer (a) make no representations or undertakings regarding the treatment
of any Tax- Related Items in connection with any aspect of the Performance Stock
Units, including, but not limited to, the grant, vesting or settlement of the
Performance Stock Units, the issuance of Shares upon settlement of the
Performance Stock Units, the subsequent sale of Shares acquired pursuant to such
issuance and the receipt of any dividends and/or any DEUs; and (b) do not commit
to and are under no obligation to structure the terms of the Award or any aspect
of the Performance Stock Units to reduce or eliminate your liability for
Tax-Related Items or achieve any particular tax result. Further, if you become
subject to tax in more than one jurisdiction, you acknowledge that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy any applicable withholding obligations with regard to all Tax-Related
Items by one or a combination of the following:

i.withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer;

5

--------------------------------------------------------------------------------

ii.withholding from proceeds of the sale of Shares acquired upon vesting of the
Performance Stock Units either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization); or

iii.withholding in Shares to be issued upon vesting of the Performance Stock
Units;



provided, however, that if you are a Section 16 officer under the Exchange Act,
then the Company will withhold in Shares upon the relevant taxable or tax
withholding event, as applicable, unless the use of such withholding method is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, in which case the obligation for Tax-Related Items may
be satisfied by one or a combination of methods (i) and (ii) above.

The Company may withhold or account for Tax-Related Items by considering
applicable statutory withholding amounts or other applicable withholding rates,
including maximum rates, in which case you may receive a refund of any
over-withheld amount in cash and you will have no entitlement to the Shares
equivalent. Notwithstanding the foregoing, to avoid a prohibited acceleration
under Section 409A of the Code, if Shares are withheld to satisfy any
Tax-Related Items arising prior to the date of settlement of the Performance
Stock Units for any portion of the Award that is subject to Section 409A, the
number of Shares withheld will not exceed the number of Shares that equals the
liability for the Tax-Related Items. If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, you are deemed to have
been issued the full number of Shares subject to the vested Performance Stock
Units, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan.

Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
Shares or the proceeds of the sale of Shares if you fail to comply with your
obligations in connection with the Tax-Related Items.

13.Transfer of Award. You may not transfer any interest in the Performance Stock
Units except by will or the laws of descent and distribution. Any other attempt
to dispose of your interest in the Performance Stock Units will be null and
void.

14.Covenant; Forfeiture of Award; Agreement to Reimburse Company.

(a)If you have been terminated for Cause, any Performance Stock Units shall be
immediately rescinded and, in addition, you hereby agree and promise immediately
to deliver to the Company the number of Shares (or, in the discretion of the
Committee, the cash value of said Shares) you received for Performance Stock
Units that vested during the six (6) month period prior to your Termination of
Employment.

(b) If, after your Termination of Employment, the Committee determines in its
sole discretion that while you were an employee of the Company or a Subsidiary
you engaged in activity that would have constituted grounds for the Company or
Subsidiary to terminate your employment for Cause, then you hereby agree and
promise immediately to deliver to the Company the number of Shares (or, in the
discretion of the Committee, the cash value of said

6

--------------------------------------------------------------------------------

Shares) you received for Performance Stock Units (i) that were delivered during
the six (6) month period prior to your Termination of Employment and (ii) that
were delivered following your Termination of Employment.

(c)If the Committee determines, in its sole discretion, that at any time after
your Termination of Employment and prior to the later of (i) second anniversary
of your Termination of Employment and (ii) the final delivery of shares
representing any Performance Stock Units granted hereunder you (i) disclosed
business confidential or proprietary information related to any business of the
Company or Subsidiary or (ii) have entered into an employment or consultation
arrangement (including any arrangement for employment or service as an agent,
partner, stockholder, consultant, officer or director) with any entity or person
engaged in a business and (A) such employment or consultation arrangement would
likely (in the Committee’s sole discretion) result in the disclosure of business
confidential or proprietary information related to any business of the Company
or a Subsidiary to a business that is competitive with any Company or Subsidiary
business as to which you have had access to business strategic or confidential
information, and (B) the Committee has not approved the arrangement in writing,
then you hereby agree and promise immediately to deliver to the Company the
number of Shares (or, in the discretion of the Committee, the cash value of said
shares) you received for Performance Stock Units (i) that were delivered during
the six (6) month period prior to your Termination of Employment and (ii) that
were delivered following your Termination of Employment.

(d)The Committee shall be entitled to require that you repay all or part of any
amount received (whether in cash or Shares) pursuant to the terms of this Award
(i) to the extent it deems it necessary or appropriate to comply with any
current or future rules of the U.S. Securities Exchange Commission, the NYSE or
any other governmental agency, as they may be amended from time to time, (ii) to
the extent it deems it necessary or appropriate to comply with the requirements
of the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or other applicable law, regulation or stock exchange
listing requirement, as may be in effect from time to time, or (iii) to the
extent otherwise deemed appropriate by the Committee to recover any overpayment
or mistaken payment that was based on deficient financial information, and you
hereby agree and promise to promptly remit to the Company any such amount.

15.Adjustments. In the event of any stock split, reverse stock split, dividend
or other distribution (whether in the form of cash, Shares, other securities or
other property), extraordinary cash dividend, recapitalization, merger,
consolidation, split-up, spin-off, reorganization, combination, repurchase or
exchange of Shares or other securities, the issuance of warrants or other rights
to purchase Shares or other securities, or other similar corporate transaction
or event, the Committee shall adjust the number and kind of Shares covered by
the Performance Stock Units and other relevant provisions to the extent
necessary to prevent dilution or enlargement of the benefits or potential
benefits intended to be provided by the Performance Stock Units.

16.Restrictions on Payment of Shares. Payment of Shares for your Performance
Stock Units is subject to the conditions that, to the extent required at the
time of delivery, (a) the Shares underlying the Performance Stock Units will be
duly listed, upon official notice of

7

--------------------------------------------------------------------------------

redemption, upon the NYSE, and (b) a Registration Statement under the Securities
Act, with respect to the Shares will be effective. The Company will not be
required to deliver any Shares until all applicable federal, state, foreign and
local laws and regulations have been complied with and all legal matters in
connection with the issuance and delivery of the Shares have been approved by
counsel of the Company.

17.Insider Trading; Market Abuse Laws. By accepting the Award, you acknowledge
that you have read and understand the Company’s insider trading policy, and are
aware of and understand your obligations under federal securities laws in
respect of trading in the Company’s securities. The Company will have the right
to recover, or receive reimbursement for, any compensation or profit realized on
the disposition of Shares received for Performance Stock Units to the extent
that the Company has a right of recovery or reimbursement under applicable
securities laws.

You acknowledge that, depending on your or your broker’s country of residence or
where the Shares are listed, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to accept, acquire, sell
or otherwise dispose of Shares, rights to Shares (e.g., Performance Stock Units)
or rights linked to the value of Shares under the Plan during such times as you
are considered to have “inside information” regarding the Company (as defined by
the laws or regulations in your country). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders you placed
before you possessed inside information. Furthermore, you could be prohibited
from (i) disclosing the inside information to any third party, including fellow
employees (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell Company securities. Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under the Company’s insider trading
policy. You acknowledge that it is your responsibility to comply with any
applicable restrictions, and you should speak to your personal advisor on this
matter.

18.Plan Terms Govern. The vesting and settlement of Performance Stock Units, the
disposition of any Shares received for Performance Stock Units, and the
treatment of any gain on the disposition of these Shares are subject to the
terms of the Plan and any rules that the Committee may prescribe. The Plan
document, as may be amended from time to time, is incorporated into this Award
Agreement. Capitalized terms used in this Award Agreement have the meaning set
forth in the Plan, unless otherwise stated in this Award Agreement. In the event
of any conflict between the terms of the Plan and the terms of this Award
Agreement, the Plan will control. By accepting the Award, you acknowledge
receipt of the Plan, as in effect on the date of this Award Agreement.

19.Data Privacy. By accepting the Award, you hereby explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this Award Agreement and any other grant
materials by and among, as applicable, the Company, your Employer and any other
Subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan.

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address,
email address

8

--------------------------------------------------------------------------------

and telephone number, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Performance Stock Units or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.

You understand that Data may be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plan. You
understand that these recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than your country. You understand
that if you reside outside the United States you may request a list with the
names and addresses of any potential recipients of Data by contacting your local
Human Resources Representative. You authorize the Company and the recipients
assisting the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States you may at any time view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local Human Resources
Representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke the consents, your employment or service with the Employer will not be
affected; the only consequence of refusing or withdrawing the consents is that
the Company would not be able to grant Performance Stock Units or other equity
awards to you or administer or maintain such awards. Therefore, you understand
that refusing or withdrawing your consent may affect your ability to participate
in the Plan. For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local Human
Resources Representative.

20.Nature of Grant. By accepting the Award, you acknowledge, understand and
agree that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(b)the grant of the Performance Stock Units is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
grants of performance stock units, or benefits in lieu of performance stock
units, even if performance stock units have been granted repeatedly in the past;

(c)all decisions with respect to future performance stock unit grants, if any,
will be at the sole discretion of the Company;

(d)your participation in the Plan shall not be interpreted to form an employment
contract or relationship with the Company or any Subsidiary nor create a right
to further employment with the Employer and shall not interfere with the ability
of the Employer to terminate your employment relationship at any time;

9

--------------------------------------------------------------------------------

(e)you are voluntarily participating in the Plan;

(f)the Performance Stock Units and the Shares subject to the Performance Stock
Units, and the value of and income from same, are not intended to replace any
pension rights or compensation;

(g)the Performance Stock Units and the Shares subject to the Performance Stock
Units, and the value of and income from same, are not part of normal or expected
compensation or salary for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, holiday pay,
bonuses, long-service awards, leave-related payments, pension or retirement or
welfare benefits or similar mandatory payments;

(h)the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(i)in consideration of the grant of the Performance Stock Units, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Performance Stock Units resulting from your Termination of Employment with the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws); and except where expressly prohibited under applicable
law, you irrevocably release the Company and the Employer from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, you shall be deemed irrevocably
to have waived your entitlement to pursue such claim;

(j)the Performance Stock Units and the Shares subject to the Performance Stock
Units, and the value of and income from same, are not granted as consideration
for, or in connection with, any service you may provide as a director of any
Subsidiary;

(k)the Performance Stock Units and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability;

(l)payment of your Performance Stock Units is not secured by a trust, insurance
contract or other funding medium, and you do not have any interest in any fund
or specific asset of the Company by reason of this Award or the account
established on your behalf;

(m)you have no rights as a stockholder of the Company pursuant to the
Performance Stock Units until Shares are actually delivered to you; and

(n)if you reside outside the United States,

(A)the Performance Stock Units and the Shares subject to the Performance Stock
Units, and the value of and income from same, are not part of normal or expected
compensation or salary for any purpose; and

(B)neither the Company, the Employer, nor any other Subsidiary will be liable
for any foreign exchange rate fluctuation between any local currency and the
U.S. dollar that may affect the value of the Performance Stock Units, any
amounts due to you pursuant to the settlement of the Performance Stock Units or
the subsequent sale of any Shares acquired upon settlement.

10

--------------------------------------------------------------------------------

21.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan or your acquisition or sale of the underlying Shares.
You should consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan.

22.Incorporation of Other Agreements. This Award Agreement and the Plan
constitute the entire understanding between you and the Company regarding the
Performance Stock Units. This Award Agreement supersedes any prior agreements,
commitments or negotiations concerning the Performance Stock Units.

23.Severability. The invalidity or unenforceability of any provision of this
Award Agreement will not affect the validity or enforceability of the other
provisions of the Award Agreement, which will remain in full force and effect.
Moreover, if any provision is found to be excessively broad in duration, scope
or covered activity, the provision will be construed so as to be enforceable to
the maximum extent compatible with applicable law.

24. Delayed Payment. Notwithstanding anything in this Award Agreement to the
contrary, if you are a “specified employee” within the meaning of section
409A(a)(2)(B)(i) of the Code and the regulations thereunder, and some or all of
your Award is subject to Section 409A of the Code, then any payment of
Performance Stock Units and DEUs subject to Section 409A of the Code that is
made on account of your Termination of Employment shall be delayed until six (6)
months following such Termination of Employment.

25.Language. You acknowledge that you are sufficiently proficient in English to
understand the terms and conditions of the Award Agreement or have had the
ability to consult with an advisor who is sufficiently proficient in the English
language. Furthermore, if you have received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

26.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

27.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, including but not limited
to such requirements as described in Appendix A, if applicable, on the
Performance Stock Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
applicable law or facilitate the administration of the Plan, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

11

--------------------------------------------------------------------------------

28.Governing Law and Venue. The Award Agreement is to be governed by and
construed in accordance with the laws of Switzerland, without regard to the
conflict of laws principles thereof.



For purposes of litigating any dispute that arises under this grant or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Pennsylvania and agree that such litigation shall be conducted in
the courts of Chester County, Pennsylvania, or the federal courts for the United
States for the Eastern District of Pennsylvania, where this Award is made and/or
to be performed.



29.Waiver. You acknowledge that a waiver by the Company of breach of any
provision of the Award Agreement will not operate or be construed as a waiver of
any other provision of the Award Agreement, or of any subsequent breach by you
or any other Participant.



30.Country Specific Terms. Notwithstanding any provisions in the Award
Agreement, the Performance Stock Unit Award will be subject to any special terms
and conditions for your country set forth in Appendix B attached hereto.
Moreover, if you relocate to one of the countries included in Appendix B, the
special terms and conditions for such country will apply to you, to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. Appendix B
constitutes part of the Award Agreement.



31.Foreign Asset/Account Reporting; Exchange Control Requirements. Certain
applicable foreign asset and/or foreign account reporting requirements and
exchange controls may affect your ability to acquire or hold Shares acquired
under the Plan or cash received from participating in the Plan (including from
any dividends paid on Shares acquired under the Plan) in a brokerage or bank
account outside your country. You may be required to report such accounts,
assets or transactions to the tax or other authorities in your country. You may
also be required to repatriate sale proceeds or other funds received as a result
of your participation in the Plan to your country through a designated bank or
broker and/or within a certain time after receipt. You acknowledge that you are
responsible for complying with any applicable regulations, and that you should
speak to your personal legal advisor for any details.







*****















By accepting this Award, you agree to the following:

12

--------------------------------------------------------------------------------

(i)you have carefully read, fully understand and agree to all of the terms and
conditions described in this Award Agreement and the Plan; and

(ii)you understand and agree that this Award Agreement and the Plan constitute
the entire understanding between you and the Company regarding the Award, and
that any prior agreements, commitments or negotiations concerning the
Performance Stock Units are replaced and superseded.

(iii) FOR EU/EEA PARTICIPANTS ONLY: you declare that you expressly agree with
the data processing practices described in the “Data Privacy Information and
Consent” section of the EU/EEA Countries appendix (the “Data Privacy
Provisions”), and consent to the collection, processing and use of data by the
Company and the transfer of data to the recipients mentioned in the Data Privacy
Provisions, including recipients located in countries that do not provide an
adequate level of protection from an EU/EEA data protection law perspective, for
the purposes described in the Data Privacy Provisions. You understand that
providing your signature below (or accepting the award agreement electronically)
is a condition of receiving the equity award under the equity incentive plan and
that the Company may cancel the equity award if a signature is not provided. You
understand that you may withdraw your consent at any time with future effect for
any or no reason as described in the Data Privacy Provisions.







Terrence R. Curtin

Chief Executive Officer,

TE Connectivity





13

--------------------------------------------------------------------------------

APPENDIX A



PERFORMANCE METRICS APPLICABLE TO

FISCAL YEAR 2021 PERFORMANCE STOCK UNIT AWARDS





1.Purpose – This Appendix A to the Award Agreement provides the terms and
conditions of your Performance Stock Unit Award granted on [XXXX], 2020. The
purpose of this Appendix A is to describe the terms under which you will earn
Performance Stock Units (“PSUs”) granted to you under your Performance Stock
Unit Award through the applicable Performance Cycle. (Note that the Shares
earned under the Performance Stock Unit Award will not be delivered to you
unless the applicable vesting requirements set forth in the Award Agreement are
met.) For purposes of your Performance Stock Unit Award, the “Performance Cycle”
is the three fiscal year period beginning with the first day of fiscal year 2021
and ending on the last day of fiscal year 2023.



2.Vesting – The vesting terms applicable to your Performance Stock Unit Award
are described in the Award Agreement. This Appendix A describes how many PSUs
you will earn pursuant to the performance metrics under Performance Stock Unit
Award and that will be eligible to vest, provided that you also meet the
applicable vesting requirements described in the Award Agreement.



3.Performance Metric – The performance metric which will be measured to
determine how many PSUs will be earned and eligible to vest is the three-year
average growth rate of adjusted earnings per share (“relative EPS performance”)
from continuing operations, evaluated over the three-year Performance Cycle. In
determining the relative EPS performance, the Company will use the Diluted EPS
before Abnormal Items data published in Bloomberg News for the companies
included in the benchmark described below.



The relative EPS performance will be calculated by ranking the Company’s
three-year average EPS growth rate versus that of all eligible S&P 500
Non-Financial companies. The calculation of the Company’s relative EPS
performance will be conducted under written procedures adopted by the Committee
at the time the Performance Stock Unit Award is granted. (The approved
calculation procedures will be made available to you upon written request sent
to Executive Compensation, Attention Director of Executive Compensation, 1050
Westlakes Drive, Berwyn, PA 19312, USA)



4.Determination of PSUs Earned – The number of PSUs earned over the Performance
Cycle will be determined based on the Company’s relative EPS performance for the
Performance Cycle. The performance results, as determined at the end of the
Performance Cycle based on the performance metric, will be applied to the Target
Award. Depending on the Company’s relative EPS performance during the
Performance Cycle, 0% to 200% of the Target Award will vest, based on the
following scale:

14

--------------------------------------------------------------------------------

Threshold

Target

Maximum

Performance Zone

(relative EPS growth % ranking)

25th

50th

75th

PSUs Earned

(% of PSUs earned and eligible to vest)

50%

100%

200%



Performance results below the 25th percentile result in zero PSUs earned for the
Performance Cycle. Performance results between the 25th and 75th percentile will
be interpolated on a straight-line basis. Performance results at or above the
75th percentile are capped at 200%.



5.Certification Date – The date on which the Committee certifies performance
results at the end of the Performance Cycle is the Certification Date for
purposes of the Award Agreement.



6.PSUs Earned – Once the Committee determines the number of PSUs that are earned
based on the performance metric, that number of units will be credited to your
Performance Stock Unit account and will be eligible to vest, subject to the
other terms of this Award Agreement.



7.Committee Discretion – All decisions regarding the interpretation of your
Performance Stock Unit Award and the calculation of Performance Stock Units
earned under your Performance Stock Unit Award, including without limitation,
any and all matters relating to the calculation of the Company’s relative EPS
performance, will be made in the sole and absolute discretion of the Committee.
All determinations of the Committee will be final, binding and conclusive on all
parties.



8.Governing Document – This Appendix A is incorporated into and constitutes a
part of the Award Agreement.





15

--------------------------------------------------------------------------------

APPENDIX B

TO THE



TERMS AND CONDITIONS

OF

PERFORMANCE STOCK UNIT AWARD



UNDER THE

TE CONNECTIVITY LTD.
2007 STOCK AND INCENTIVE PLAN



Capitalized terms not specifically defined in this Appendix B have the same
meaning assigned to them in the Plan and/or the Award Agreement to which this
Appendix B is attached.

Terms and Conditions

This Appendix B includes additional terms and conditions that govern the grant
of Performance Stock Units in your country. If you are a citizen or resident of
a country other than the one in which you are currently residing and/or working,
transfer residency and/or employment to another country after the grant but
prior to the vesting of the Performance Stock Units, or are considered a
resident of another country for local law purposes, the Company may, in its
discretion, determine to what extent the additional terms and conditions
contained herein will apply to you.

Notifications

This Appendix B also includes information regarding exchange controls and
certain other issues of which you should be aware with respect to your
participation in the Plan. The information is based on the securities and other
laws in effect in the respective countries as of November 2020. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information noted herein as the only source
of information relating to the consequences of your participation in the Plan
because the information may be out of date when the Performance Stock Units or
DEUs vest, the receipt of any dividends or the subsequent sale of the Shares. In
addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country may apply to your situation. If you
are a citizen or resident of a country other than the one in which you are
currently residing and/or working, transfer residency and/or employment to
another country after the Performance Stock Units are granted to you, or are
considered a resident of another country for local law purposes, the
notifications contained herein may not be applicable to you.

16

--------------------------------------------------------------------------------

EU/EEA COUNTRIES

Terms and Conditions

The following terms and conditions will apply if you are a resident in a
European Union (“EU”) / European Economic Area (“EEA”) country.

Data Privacy Information and Consent. The following provisions replace Section
19 of the Award Agreement:

(a)Data Collection and Usage. The Company and the Employer collect, process and
use certain personal information about you, including, but not limited to, your
name, home address, telephone number, email address, date of birth, social
insurance number, passport or other identification number, salary, nationality,
job title, any shares or directorships held in the Company, details of all
Performance Stock Units, and any other rights to Shares awarded, canceled,
exercised, vested, unvested or outstanding in your favor (“Data”), for purposes
of implementing, administering and managing your participation in the Plan. The
legal basis, where required, for the processing of Data is the explicit
declaration of the consent you provide when signing or electronically agreeing
to the Award Agreement.
(b)Stock Plan Administration Service Providers. The Company transfers Data to
UBS Financial Services Inc. and certain of its affiliates (“UBS”), which is
assisting the Company with the implementation, administration and management of
the Plan. You may be asked to agree on separate terms and data processing
practices with UBS, with such agreement being a condition to your ability to
participate in the Plan.
(c)Other Service Provider Data Recipients. The Company and the Employer also may
transfer Data to other third party service providers, if necessary to ensure
compliance with applicable tax, exchange control, securities and labor law. Such
third party service providers may include the Company’s legal counsel as well as
its auditor/accountant/third party vendor (currently Deloitte, Willis Towers
Watson). Wherever possible, the Company will anonymize data, but you understand
that your Data may need to be transferred to such providers to ensure compliance
with applicable law and/or tax requirements.
(d)International Data Transfers. The Company, UBS and its other service
providers described above under (c) have operations in the United States. Your
country or jurisdiction may have different data privacy laws and protections
than the United States. For example, the European Commission has issued a
limited adequacy finding with respect to the United States that applies only to
the extent companies register for the EU-U.S. Privacy Shield program. The
Company has registered for the EU-U.S. Privacy Shield program and, as such, may
transfer Data from the EU to the U.S. in reliance on the program.
(e)Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage your participation in the Plan, or
as required to comply with legal or regulatory obligations, including under tax,
exchange control, labor and securities laws. This period may extend beyond your
employment with the Employer. When the Company or the Employer no longer need
Data for any of the above purposes, they will cease
17

--------------------------------------------------------------------------------

processing it in this context and remove it from all of their systems used for
such purposes to the fullest extent practicable.
(f)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke the
consent, your salary from or employment relationship with the Employer will not
be affected. The only consequence of refusing or withdrawing consent is that the
Company would not be able to grant the Performance Stock Units under the Plan or
administer or maintain your participation in the Plan. Therefore, you understand
that refusing or withdrawing your consent may affect your ability to participate
in the Plan. For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.
(g)Data Subject Rights. You may have a number of rights under data privacy laws
in your jurisdiction. Depending on where you are based, such rights may include
the right to (i) request access to or copies of Data the Company processes, (ii)
rectify incorrect Data, (iii) delete Data, (iv) restrict the processing of Data,
(v) restrict the portability of Data, (vi) lodge complaints with competent
authorities in your jurisdiction, and/or (vii) receive a list with the names and
addresses of any potential recipients of Data. To receive clarification
regarding these rights or to exercise these rights, you can contact your local
human resources representative.


CHINA

Terms and Conditions

The following terms and conditions will apply if you are subject to exchange
control restrictions and regulations in China, including the requirements
imposed by the State Administration of Foreign Exchange (“SAFE”), as determined
by the Company in its sole discretion.

Vesting and Termination. The following provisions supplement Sections 6, 7, 8, 9
and 10 of the Award Agreement:

Notwithstanding anything in Section 9 of the Award Agreement to the contrary, if
your Performance Stock Unit Award and DEUs vest pursuant to Section 9 of the
Award Agreement upon your Termination of Employment, they will vest on a pro
rata basis based on the most recent performance metrics available to the Company
at your Termination of Employment. Shares issuable pursuant to Section 9 will be
delivered to you as soon as is administratively feasible following your
Termination of Employment. For purposes of this section, pro rata vesting shall
mean (standard rounding to the nearest Unit, in full month increments) based on
(i) the number of whole months that you have completed from the first day of the
Performance Cycle through the end of the month in which your Termination of
Employment occurs, divided by thirty-six (36), times (ii) the number of
Performance Stock Units that are actually earned for the Performance Cycle in
accordance with the terms of Appendix A; and (b) any remaining Performance Stock
Units will be forfeited.

You agree to maintain any Shares you obtain upon vesting in an account with the
designated broker prior to sale.

18

--------------------------------------------------------------------------------

You understand and agree that, regardless of the reason for your Termination of
Employment, any Shares acquired under the Plan must be sold no later than sixty
(60) days from your Termination of Employment, or within any such other period
as may be permitted by the Company or requested by SAFE. You understand that any
Shares acquired under the Plan that have not been sold within sixty (60) days of
your termination or within such other period as may be permitted by the Company
or required by SAFE will be automatically sold by the designated broker pursuant
to this authorization. You acknowledge that the broker is not required to sell
the Shares at any particular price and that the Company, the Employer or any
other Subsidiary, as well as the broker, cannot be held responsible for any loss
of proceeds due to the sale.

Exchange Control Requirements. You understand and agree that, pursuant to local
exchange control requirements, you will be required to repatriate the cash
proceeds from the sale of the Shares issued upon the vesting of the Performance
Stock Units and the DEUs as well as any cash dividends paid on such Shares to
China. You further understand that, under applicable laws, such repatriation of
your cash proceeds will need to be effectuated through a special exchange
control account established by the Company, the Employer or any other
Subsidiary, and you hereby consent and agree that any proceeds from the sale of
any Shares you acquire or from cash dividends paid on such Shares will be
transferred to such special account prior to being delivered to you. You also
understand that the Company will deliver the proceeds to you as soon as
possible, but there may be delays in distributing the funds to you due to
exchange control requirements in China. Proceeds may be paid to you in U.S.
dollars or local currency at the Company’s discretion. If the proceeds are paid
to you in U.S. dollars, you may be required to set up a U.S. dollar bank account
in China so that the proceeds may be deposited into this account. If the
proceeds are paid to you in local currency, the Company is under no obligation
to secure any particular exchange conversion rate and the Company may face
delays in converting the proceeds to local currency due to exchange control
restrictions. You further agree to comply with any other requirements that may
be imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.

Additional Restrictions. The Performance Stock Units and DEUs will not vest and
the Shares will not be issued at vesting unless the Company determines that such
vesting and the issuance and delivery of Shares complies with all applicable
laws. Further, the Company is under no obligation to vest the Performance Stock
Units / DEUs and/or issue Shares if the Company’s SAFE approval becomes invalid
or ceases to be in effect by the time you vest in the Performance Stock Units
and DEUs.

UNITED KINGDOM

Terms and Conditions

Responsibility for Taxes. The following provisions supplement Section 12 of the
Award Agreement:

Without limitation to Section 12 of the Award Agreement, you hereby agree that
you are liable for all Tax-Related Items and hereby covenant to pay all such
Tax-Related Items, as and when requested by the Company or the Employer, as
applicable, or by Her Majesty's Revenue & Customs (“HMRC”) (or any other tax
authority or any other relevant authority). You also

19

--------------------------------------------------------------------------------

hereby agree to indemnify and keep indemnified the Company and the Employer, as
applicable, against any Tax-Related Items that they are required to pay or
withhold or have paid or will pay on your behalf to HMRC (or any other tax
authority or any other relevant authority).

Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), the terms of
immediately foregoing provision will not apply. In this case, the amount of the
income tax not collected within ninety (90) days of the end of the U.K. tax year
in which an event giving rise to the Tax-Related Items occurs may constitute a
benefit to you on which additional income tax and National Insurance
contributions may be payable. You will be responsible for reporting and paying
any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Employer, as
applicable, for the value of any National Insurance contributions due on this
additional benefit, which may be recovered from you by the Company or the
Employer at any time thereafter by any of the means referred to in this Section
12.

UNITED STATES

Terms and Conditions

Restrictive Covenants. Notwithstanding anything in the Award Agreement to the
contrary, by accepting the Award, you acknowledge, understand and agree to the
following provisions:

(a) Restrictions on Solicitation of Company’s Employees. You agree that during
your employment with your Employer, the Company and any Subsidiary and for a
period of twelve (12) months following your Termination of Employment, for any
reason, you will not, directly or indirectly, solicit or induce, or attempt to
solicit or induce, any employee or contract/temporary employee of the Company or
any of its Subsidiaries to leave his/her employment with the Company or
respective Subsidiary, or to otherwise hire or employ any employee of Company or
any of its Subsidiaries who at any time worked for, under, or with you.

The following provisions apply to all US employees except for those whose work
site is in California:

(a) Restrictions on Competition. You agree that during the period of your
employment with your Employer, the Company and any Subsidiary and for a period
of twelve (12) months following your Termination of Employment, for any reason,
you will not, in any country of the world in which you have done business on
behalf of your Employer, the Company or any Subsidiary at any time during the
last twelve (12) months prior to the date of your Termination of Employment,
engage in or enter into any kind of employment or gainful occupation, directly
or indirectly, in any Competing Business where your responsibilities include the
manufacture, sale, purchasing, research, development, or business plans of any
product, process, function or service which is directly competitive with or
similar to any Company or Subsidiary product, process, function or service that
you were exposed to within twelve (12) months prior to your Termination of
Employment. For purposes of this Agreement, the term “Competing Business” shall
mean any person or other entity which sells or attempts to sell any products or
services which are the same as or similar to the products and services sold,
leased or otherwise distributed

20

--------------------------------------------------------------------------------

by Company or any Subsidiary at any time during the last twelve (12) months
prior to your Termination of Employment, or which has under development a
product or service that is in competition with a product or service, whether
existing or under development, of Company or any Subsidiary.

(b) Restrictions on Solicitation of Company’s Customers. You agree that during
your employment with your Employer, Company and any Subsidiary and for 12 months
following your Termination of Employment, for any reason, you will not directly
or indirectly encourage any customers or suppliers to refrain from or stop doing
business with the Company or any Subsidiary, either on your behalf or on behalf
of any other party or entity.

21

--------------------------------------------------------------------------------